                      UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

DriveTime Car Sales Company, LLC,             )
                                              )
                      Plaintiff,              )   Case No. 2:17-cv-371
                                              )
               v.                             )   Judge George C. Smith
                                              )
Bryan Pettigrew, et al.,                      )   Magistrate Judge Chelsey Vascura
                                              )
                      Defendants.             )

                                              ORDER

       Defendant Pauley Motor Car Co. Preowned Vehicles, LLC 3DXOH\ 0RWRU has

moved for leave to file under seal transcripts of the depositions of Keith Sarchett and

Mitchell Tyler EHFDXVH WKH\ FRQWDLQ LQIRUPDWLRQ GHVLJQDWHG DV FRQILGHQWLDO XQGHU WKH

SDUWLHV
 VWLSXODWHG SURWHFWLYH RUGHU. )RUJRRGFDXVHVKRZQWKHPRWLRQLV*5$17('3DXOH\

0RWRUVKDOOILOHXQUHGDFWHGYHUVLRQVRIWKHWUDQVFULSWVXQGHUVHDODQGDOVRSXEOLFO\ILOHYHUVLRQV

ZLWKWKHFRQILGHQWLDOLQIRUPDWLRQUHGDFWHG

                                              V&KHOVH\09DVFXUD 
                                              UNITED STATES MAGISTRATE JUDGE
                                              Chelsey M. Vascura
